DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-3, 6, 9-11, 13-17 and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Choi et al. (US 2007/0165628) (Choi).
Regarding claim 1 Choi discloses a method for implementing a receiver to receive an adaptive stream, the method comprising:
receiving, at the receiver, the adaptive stream comprising a concatenated transport stream wherein the receiver comprises a set-top-box (STB);
(FIG. 4 and [0044] for the retransmission apparatus includes a plurality of radio frequency (RF) receivers 41-1 to 41-n, each for receiving a terrestrial DMB RF (T-DMB));
receiving at the STB a first adaptive media stream containing television programming configured in an adaptive packet format from a streaming server;
(FIG. 4 and [0044] for the retransmission apparatus includes a plurality of radio frequency (RF) receivers 41-1 to 41-n, each for receiving a terrestrial DMB RF (T-DMB));
concatenating content of the first adaptive media stream in a compatible format with the STB;
([0040]-[0044] for decoders 42-1 to 42-n, each for outputting a transport stream (TS) by decoding the DMB signal received from an associated receiver, then a plurality of slicers 43-1 to 43-n, each for slicing the TS input from a corresponding DMB decoder, a plurality of network interfacers 44-1 to 44-n, each for IP packetizing the TS sliced by a corresponding slicer, a network switch 45 for receiving the IP packets from the plurality of network interfacers 44-1 to 44-n, transferring the received IP packets to a multicasting processing unit 46, and transferring multicasting data input from the multicasting processing unit 46 to a multimedia data transmitter 47, a multicasting processing unit 46 for receiving the IP packets from the network switch 45, creating a single piece of multicasting data using the received IP packets (considered as “a concatenated transport stream”)); 
configuring in a concatenated transport stream the content for receipt at the STB wherein the content contains the television programming in a streaming format different from the adaptive packet format; and
([0040]-[0044] for decoders 42-1 to 42-n, each for outputting a transport stream (TS) by decoding the DMB signal received from an associated receiver, then a plurality  creating a single piece of multicasting data using the received IP packets (considered as “a concatenated transport stream”)); 
receiving, at the STB, the content in the concatenated transport stream containing the television programming in the streaming format.
([0044] for outputting the created multicasting data back to the network switch 45, and a multimedia data transmitter 47 for receiving the multicasting data via the network switch 45 and multicasting the received multicasting data to user devices).

Regarding claim 2 Choi discloses the method of Claim 1 further comprising receiving a second adaptive media stream containing television programming in an adaptive packet format at the STB, and wherein concatenating comprises concatenating the contents of the first and second adaptive media streams prior to receipt at the STB to create the concatenated transport stream containing the television programming.
([0040]-[0044] for decoders 42-1 to 42-n, each for outputting a transport stream (TS) by decoding the DMB signal received from an associated receiver, then a plurality  creating a single piece of multicasting data using the received IP packets (considered as “a concatenated transport stream”)); 

Regarding claim 3 Choi discloses the method of Claim 2 wherein the first adaptive media stream contains at least a first television channel, wherein the second adaptive media stream contains at least a second television channel, and wherein the concatenated transport stream contains a multi-channel television programming.
([0040]-[0044] for decoders 42-1 to 42-n, each for outputting a transport stream (TS) by decoding the DMB signal received from an associated receiver, then a plurality of slicers 43-1 to 43-n, each for slicing the TS input from a corresponding DMB decoder, a plurality of network interfacers 44-1 to 44-n, each for IP packetizing the TS sliced by a corresponding slicer, a network switch 45 for receiving the IP packets from the plurality of network interfacers 44-1 to 44-n, transferring the received IP packets to a multicasting processing unit 46, and transferring multicasting data input from the multicasting processing unit 46 to a multimedia data transmitter 47, a multicasting  creating a single piece of multicasting data using the received IP packets (considered as “a concatenated transport stream”)); 

Regarding claim 6 Choi discloses the method of Claim 1 wherein the television programming comprises a plurality of television channels, wherein the receiving comprises receiving a separate adaptive media stream for each of the plurality of channels, and wherein the concatenating comprises concatenating the contents of each of the separate adaptive media streams into separate transport streams.
([0040]-[0044] for decoders 42-1 to 42-n, each for outputting a transport stream (TS) by decoding the DMB signal received from an associated receiver, then a plurality of slicers 43-1 to 43-n, each for slicing the TS input from a corresponding DMB decoder, a plurality of network interfacers 44-1 to 44-n, each for IP packetizing the TS sliced by a corresponding slicer, a network switch 45 for receiving the IP packets from the plurality of network interfacers 44-1 to 44-n, transferring the received IP packets to a multicasting processing unit 46, and transferring multicasting data input from the multicasting processing unit 46 to a multimedia data transmitter 47, a multicasting processing unit 46 for receiving the IP packets from the network switch 45, creating a single piece of multicasting data using the received IP packets (considered as “a concatenated transport stream”)); 

 the method of Claim 1 further comprising receiving by the STB multiple adaptive media streams based on subscriptions to playlist files.
[0010]

Regarding claim 10 Choi discloses the method of Claim 1 further comprising configuring the concatenated transport stream as a multicast Internet Protocol (“IP”) stream.
([0044] for a multicasting processing unit 46 for receiving the IP packets from the network switch 45, creating a single piece of multicasting data using the received IP packets, and outputting the created multicasting data back to the network switch 45, and a multimedia data transmitter 47 for receiving the multicasting data via the network switch 45 and multicasting the received multicasting data to user devices)

Regarding claim 11 Choi discloses the method of Claim 10 wherein receiving comprises routing the multicast IP stream via a headend distributor to the STB.
([0044] for a multimedia data transmitter 47 for receiving the multicasting data via the network switch 45 and multicasting the received multicasting data to user devices).

Regarding claim 13 Choi discloses a receiver apparatus configured to receive an adaptive concatenated stream to provide television programming comprising:
a set-top box (STB) configured to interface with a digital network; a processor contained in the STB configured to:
receive an adaptive stream comprising a concatenated transport stream, the adaptive stream comprising a first adaptive media stream containing television programming in an adaptive packet format via the digital network and configured by a streaming server wherein the streaming server is in communication with the STB;
([0040]-[0044] for decoders 42-1 to 42-n, each for outputting a transport stream (TS) by decoding the DMB signal received from an associated receiver, then a plurality of slicers 43-1 to 43-n, each for slicing the TS input from a corresponding DMB decoder, a plurality of network interfacers 44-1 to 44-n, each for IP packetizing the TS sliced by a corresponding slicer, a network switch 45 for receiving the IP packets from the plurality of network interfacers 44-1 to 44-n, transferring the received IP packets to a multicasting processing unit 46, and transferring multicasting data input from the multicasting processing unit 46 to a multimedia data transmitter 47, a multicasting processing unit 46 for receiving the IP packets from the network switch 45, creating a single piece of multicasting data using the received IP packets (considered as “a concatenated transport stream”)); 
receive concatenated content of the first adaptive media stream in a compatible format with the STB; and
([0040]-[0044] for decoders 42-1 to 42-n, each for outputting a transport stream (TS) by decoding the DMB signal received from an associated receiver, then a plurality of slicers 43-1 to 43-n, each for slicing the TS input from a corresponding DMB decoder, a plurality of network interfacers 44-1 to 44-n, each for IP packetizing the TS sliced by a corresponding slicer, a network switch 45 for receiving the IP packets from the plurality  creating a single piece of multicasting data using the received IP packets (considered as “a concatenated transport stream”)); 
receive the concatenated content in a concatenated transport stream wherein the concatenated content contains television programming in a streaming format different from the adaptive packet format.
([0040]-[0044] for decoders 42-1 to 42-n, each for outputting a transport stream (TS) by decoding the DMB signal received from an associated receiver, then a plurality of slicers 43-1 to 43-n, each for slicing the TS input from a corresponding DMB decoder, a plurality of network interfacers 44-1 to 44-n, each for IP packetizing the TS sliced by a corresponding slicer, a network switch 45 for receiving the IP packets from the plurality of network interfacers 44-1 to 44-n, transferring the received IP packets to a multicasting processing unit 46, and transferring multicasting data input from the multicasting processing unit 46 to a multimedia data transmitter 47, a multicasting processing unit 46 for receiving the IP packets from the network switch 45, creating a single piece of multicasting data using the received IP packets (considered as “a concatenated transport stream”)); 

 the receiver apparatus of Claim 13 wherein the first adaptive media stream contains at least a first television channel, and wherein the processor is further configured to:
receive a second adaptive media stream containing at least a second television channel in an adaptive packet format of the digital network; and
([0040]-[0044] for decoders 42-1 to 42-n, each for outputting a transport stream (TS) by decoding the DMB signal received from an associated receiver, then a plurality of slicers 43-1 to 43-n, each for slicing the TS input from a corresponding DMB decoder, a plurality of network interfacers 44-1 to 44-n, each for IP packetizing the TS sliced by a corresponding slicer, a network switch 45 for receiving the IP packets from the plurality of network interfacers 44-1 to 44-n, transferring the received IP packets to a multicasting processing unit 46, and transferring multicasting data input from the multicasting processing unit 46 to a multimedia data transmitter 47, a multicasting processing unit 46 for receiving the IP packets from the network switch 45, creating a single piece of multicasting data using the received IP packets (considered as “a concatenated transport stream”)); 
receive concatenated contents of the first and second adaptive media streams by a concatenated transport stream containing a multi-channel television programming for transmission to the video distribution system.
([0040]-[0044] for decoders 42-1 to 42-n, each for outputting a transport stream (TS) by decoding the DMB signal received from an associated receiver, then a plurality of slicers 43-1 to 43-n, each for slicing the TS input from a corresponding DMB decoder, a plurality of network interfacers 44-1 to 44-n, each for IP packetizing the TS sliced by a  creating a single piece of multicasting data using the received IP packets (considered as “a concatenated transport stream”)); 

Regarding claim 15 Choi discloses receiver    apparatus    of    Claim    13    wherein    the    processor    is    further configured to receive packets of the adaptive media stream from an adaptive stream concatenation server.
([0040]-[0044] for decoders 42-1 to 42-n, each for outputting a transport stream (TS) by decoding the DMB signal received from an associated receiver, then a plurality of slicers 43-1 to 43-n, each for slicing the TS input from a corresponding DMB decoder, a plurality of network interfacers 44-1 to 44-n, each for IP packetizing the TS sliced by a corresponding slicer, a network switch 45 for receiving the IP packets from the plurality of network interfacers 44-1 to 44-n, transferring the received IP packets to a multicasting processing unit 46, and transferring multicasting data input from the multicasting processing unit 46 to a multimedia data transmitter 47, a multicasting processing unit 46 for receiving the IP packets from the network switch 45, creating a single piece of multicasting data using the received IP packets (considered as “a concatenated transport stream”)); 

Regarding claim 16 Choi discloses receiver    apparatus    of    Claim    13    wherein    the    processor    is    further configured receive a modulated transport stream for radio frequency (RF) delivery via a cable television headend associated with the STB.
(FIG. 4 and [0044] for the retransmission apparatus includes a plurality of radio frequency (RF) receivers 41-1 to 41-n, each for receiving a terrestrial DMB RF (T-DMB));

Regarding claim 17 Choi discloses receiver    apparatus    of    Claim    13    wherein    the    processor    is    further configured to:
receive the concatenated transport stream as a multicast Internet Protocol (“IP”) stream; and
in response to the multicast IP stream routed to a headend distributor, connect with the headend distributor to present the multicast IP stream.
([0044] for a multicasting processing unit 46 for receiving the IP packets from the network switch 45, creating a single piece of multicasting data using the received IP packets, and outputting the created multicasting data back to the network switch 45, and a multimedia data transmitter 47 for receiving the multicasting data via the network switch 45 and multicasting the received multicasting data to user devices)

Regarding claim 20 Choi discloses a system to receive a concatenated transport stream executable by an adaptive stream concatenation server to at least one television receiver, the system comprising:
a plurality of adaptive media streams each containing different television channels in an adaptive packet format at the adaptive stream concatenation server via a digital network;
([0040]-[0044] for decoders 42-1 to 42-n, each for outputting a transport stream (TS) by decoding the DMB signal received from an associated receiver, then a plurality of slicers 43-1 to 43-n, each for slicing the TS input from a corresponding DMB decoder, a plurality of network interfacers 44-1 to 44-n, each for IP packetizing the TS sliced by a corresponding slicer, a network switch 45 for receiving the IP packets from the plurality of network interfacers 44-1 to 44-n, transferring the received IP packets to a multicasting processing unit 46, and transferring multicasting data input from the multicasting processing unit 46 to a multimedia data transmitter 47, a multicasting processing unit 46 for receiving the IP packets from the network switch 45, creating a single piece of multicasting data using the received IP packets (considered as “a concatenated transport stream”)); 
a plurality of receivers configured to receive contents of the plurality of adaptive media streams configured by an adaptive stream concatenation server as a multicast Internet Protocol (“IP”) stream containing a multi-channel television programming in a streaming format different from the adaptive packet format and compatible with the video distribution system wherein the plurality of receivers at least comprise set-top boxes;
([0044] for a multicasting processing unit 46 for receiving the IP packets from the network switch 45, creating a single piece of multicasting data using the received IP 
wherein the multicast IP stream containing the multi-channel television programming is encrypted; and
([0044] for a multicasting processing unit 46 for receiving the IP packets from the network switch 45, creating a single piece of multicasting data using the received IP packets, and outputting the created multicasting data back to the network switch 45, and a multimedia data transmitter 47 for receiving the multicasting data via the network switch 45 and multicasting the received multicasting data to user devices)
the encrypted multicast IP stream received by each STB contains television programming in the streaming format to the STB of a television distribution system for distribution to the plurality of television receivers.
([0040]-[0044] for decoders 42-1 to 42-n, each for outputting a transport stream (TS) by decoding the DMB signal received from an associated receiver, then a plurality of slicers 43-1 to 43-n, each for slicing the TS input from a corresponding DMB decoder, a plurality of network interfacers 44-1 to 44-n, each for IP packetizing the TS sliced by a corresponding slicer, a network switch 45 for receiving the IP packets from the plurality of network interfacers 44-1 to 44-n, transferring the received IP packets to a multicasting processing unit 46, and transferring multicasting data input from the multicasting processing unit 46 to a multimedia data transmitter 47, a multicasting processing unit 46 for receiving the IP packets from the network switch 45, creating a single piece of multicasting data using the received IP packets (considered as “a concatenated transport stream”)); 


B.	Claims 4 and 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Choi et al. (US 2007/0165628) (Choi) in view of Marilly et al.  (US 2008/0155632) Marilly
Regarding claim 4 Choi fails to disclose the method of Claim 1 further comprises sending by the STB a request for packets of an adaptive media stream.
In the same field of endeavor, Marilly discloses that the T-DMB (Terrestrial Digital Multimedia Broadcasting) is a type of terrestrial digital networks ([0076]).
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the method/system communicating digital media signal using the terrestrial digital networks as disclosed by Marilly to the method/system of receiving/transmitting T-DMB signals as disclosed by Chio for purpose of broadcasting the T-DMB to digital terminals.

method of Claim 4 wherein the packets are requested from one of a group consisting of a network server, the STB and an adaptive encoder.
 ([0076]).

C.	Claims 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Choi et al. (US 2007/0165628) (Choi) in view OZ et al. (US 2010/0077060) (OZ).
Regarding claim 7, Chio fails to disclose the method of Claim 1 wherein the concatenated transport stream is modulated for radio frequency (RF) delivery to a cable television headend associated with a television distribution system.
In the same field of endeavor, OZ discloses a method wherein the concatenated transport stream is modulated for radio frequency (RF) delivery to a cable television headend associated with a television distribution system.
 ([0045] for a method for modulating multimedia stream for transmission over a network. The system includes, modulator 260 which modulates an internet protocol (IP) multimedia content stream that is received from storage server 240 into a radio frequency (RF) multimedia content stream that is suitable for transmission over cable TV network infrastructure).
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the method of modulating an internet protocol (IP) multimedia content stream into a radio frequency (RF) multimedia content as disclosed by OZ to the method of creating and transmitting the media content as 

D.	Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Choi et al. (US 2007/0165628) (Choi) in view of Ducharme (US 20140056426).
Regarding claim 8, Chio fails to disclose the claimed invention except method of Claim 1 further comprising encrypting the concatenated transport stream prior to sending the concatenated transport stream to the STB.
 	In the same field of endeavor, Ducharme discloses a method, comprising encrypting the concatenated transport stream prior to sending the concatenated transport stream to the STB.
 ([0002] for Encryption is a common practice in Cable/Satellite/Terrestrial broadcast of Transport Streams (TS) and Transmission using Internet Protocol (IP) such as over the Internet or on wired or wireless local Ethernet transmission).
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the method of encrypting Cable/Satellite/Terrestrial broadcast Streams as disclosed by Ducharme to the method of content distribution system as disclosed by Chio in order to protect the content from piracy and to enforce ownership rights.

E.	Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Choi et al. (US 2007/0165628) (Choi) in view of Jagadeesan et al. (US 20030061619) (Jagadeesan).
 the method of Claim 10 wherein multicast IP stream is encapsulated in accordance with a protocol selected from a group consisting of User Datagram Protocol or Real-time Transport Protocol.
In the same field of endeavor, Jagadeesan discloses a method of Claim 10 wherein multicast IP stream is encapsulated in accordance with a protocol selected from a group consisting of User Datagram Protocol or Real-time Transport Protocol.
 ([0030] for “For IP network transmission, the MPEG-2 stream is usually encapsulated within Real-Time Transport Protocol (RTP), and/or UDP packets.”).
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the method of encapsulating the MPEG-2 stream within Real-Time Transport Protocol as disclosed by Jagadeesan to the method of content distribution system as disclosed by Chio for purpose of fast startup of multicast streaming media.

F.	Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Choi et al. (US 2007/0165628) (Choi) and Robertson et al. (US 20130312046) (Robertson).
Regarding claim 18, Chio fails to disclose the receiver apparatus of Claim 14 wherein the STB is connected to an streaming server configured to concatenate content and which is implemented in a residential gateway device located within a user’s home.
 	 In the same field of endeavor, Robertson discloses a system, receiver apparatus of Claim 14 wherein the STB is connected to an streaming server configured to concatenate content and which is implemented in a residential gateway device located within a user’s home.
  ([0033] for “The service provider's customer office may be located nationally, regionally or locally, and the smart stream delivery server 112 may be located in this office and deliver the mix of services 104 to a gateway device 136 located within the subscriber's premises 108”). 
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the residential gateway 136 as disclosed by Robertson to the multicasting processing unit 46 as disclosed by Chio in view Marilly, and Liu in order to receive the mix of services, disassemble and perform various protocol conversions on the mix of so they can be consumed by the subscriber's devices. 

Regarding claim 19 Robertson discloses a receiver apparatus of Claim 18 wherein the residential gateway device comprises a satellite receiver.
  ([0033] for “The service provider's customer office may be located nationally, regionally or locally, and the smart stream delivery server 112 may be located in this office and deliver the mix of services 104 to a gateway device 136 located within the subscriber's premises 108”). 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIRA MONSHI/Primary Examiner, Art Unit 2422